      Case 2:19-cv-01155-KWR-CG Document 72 Filed 07/14/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SUSAN HYLTON,

             Plaintiff,

v.                                                            CV No. 19-1155 KWR/CG

BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF DOÑA ANA, et al.,

             Defendants.

               ORDER GRANTING DEFENDANTS’ MOTION TO STAY
             DISCOVERY PENDING RULING ON QUALIFIED IMMUNITY

      THIS MATTER is before the Court on Defendants’ Board of County

Commissioners for the County of Doña Ana, Tiara Gamboa, Aurora Terrazas and Vicki

Hooser’s June 17, 2020 Motion to Stay Discovery Pending Ruling on Qualified Immunity

(the “Motion”), (Doc. 57), Plaintiff’s Response in Opposition to Defendants’ Motion to

Stay Discovery (the “Response”), (Doc. 63), County Defendants’ Reply (the “Reply”),

(Doc. 65), and hearing arguments of the parties on July 9, 2020. The Court, having

reviewed the Motion, the Response, the Reply, and the arguments of counsel, finds the

Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that discovery in this matter is STAYED pending

resolution of the County Defendants’ Motion for Summary Judgment on the Basis of

Qualified Immunity, (Doc. 54).

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
